Citation Nr: 1333621	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  13-17 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for bilateral pes planus.



REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 



FINDINGS OF FACT

1.  Moderate bilateral pes planus was noted on the Veteran's enlistment examination in January 1969.

2.  The Veteran's pre-service bilateral pes planus did not undergo an increase in severity during active service.



CONCLUSION OF LAW

The requirements for service connection for current pes planus based on aggravation of pre-existing pes planus have not been met.  38 U.S.C.A. § 1153  (West 2002 & Supp. 2012); 38 C.F.R. § 3.306 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, in a May 2007 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran provided VA with a private treatment letter and medical opinion as to his pes planus disability dated April 2007.  Based on reference to x-rays taken by a podiatrist in March 2007, VA attempted to retrieve those records in May 2013.  Although they do not appear in the claims file, the Board finds that x-rays would serve to demonstrate that the Veteran currently has pes planus which is conceded in this decision.  Thus, a remand to locate those records is not necessary.  The Veteran has not identified any outstanding evidence.
Although the Veteran was not afforded a VA examination in connection with his claim, such an examination was not necessary in this case.  In this regard, a VA examination or opinion is necessary when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159(c)(4); see also 38 U.S.C.A. § 5103A(d)(2).  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (noting that the three subsections of the statutory provision contain different evidentiary standards-"competent evidence," "evidence . . . indicat[ing]," and "medical evidence").

The medical evidence of record is sufficient to decide the claim.  As explained below, there is no evidence indicating that there was any increase in severity of the Veteran's pre-existing pes planus during service.  Other than as noted on the Veteran's enlistment examination, the STRs themselves do not document any complaints or findings regarding the Veteran's feet and on separation from service no foot problems were noted.  In addition, the more recent medical records indicate a diagnosis of moderate pes planus; the same diagnosis as noted on the Veteran's enlistment examination.  See Dr. B. Opinion April 2007.  Accordingly, the Board concludes that a VA examination or medical opinion is not required in this case.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The Board concludes that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006);  38 C.F.R. § 3.103 (2007). 

II.  Service Connection for Pes Planus

The Veteran seeks service connection for bilateral pes planus.  He contends that his pes planus was exacerbated during active service.
Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

With respect to the issue of service connection for pes planus, the presumption of sound condition on service entrance does not apply because the Veteran's January 1969 enlistment examination noted moderate pes planus.  The issue thus becomes whether the Veteran's pre-existing disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that '[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.'  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when a pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  In this case, there is no evidence that the Veteran's pes planus increased in severity during service and a permanent worsening has not been shown.  

The only medical evidence relevant to the Veteran's pes planus besides his enlistment examination is a letter submitted by his primary care physician in April 2007.  In the letter, the doctor recognized the Veteran had pes planus in 1969 as reported on his enlistment examination.  She also reviewed x-rays of his feet taken by a podiatrist in March 2007 and diagnosed the Veteran with "moderate pes planus type with gross forefoot varus."  She related that the Veteran has "pain in his feet with standing and walking for short periods of time."  She concluded: "Certainly time spent in the military could have exacerbated the patient's pes planus condition."  Dr. B.'s opinion provides no rationale for the conclusion provided and no evidence that an exacerbation occurred in this particular case.  The opinion does not provide evidence that the Veteran's pes planus permanently increased in severity during his period of service.  For this reason, it does not provide the evidence necessary to establish a successful claim for service connection.

In summary, the Board finds no objective evidence of record indicating any aggravation of the Veteran's pes planus during active duty.  He had moderate pes planus upon entrance into service and was assessed as having moderate pes planus over three decades after service.  Given these facts, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral pes planus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


